UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7697


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAVID WAYNE SMITH, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Glen E. Conrad, Senior District Judge. (7:07-cr-00070-GEC-1)


Submitted: June 1, 2021                                           Decided: July 6, 2021


Before GREGORY, Chief Judge, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Wayne Smith, Jr., Appellant Pro Se. Michael A. Baudinet, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Wayne Smith, Jr., appeals the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First

Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. We review a

district court’s denial of a motion for compassionate release for an abuse of discretion.

United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021). We have reviewed the record

and discern no reversible error. * Accordingly, we affirm for the reasons stated by the

district court. United States v. Smith, No. 7:07-cr-00070-GEC-1 (W.D. Va. Oct. 30, 2020).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




       *
         Although the district court did not have the benefit of our decision in United States
v. McCoy, 981 F.3d 271, 284 (4th Cir. 2020), we conclude that the court properly based its
decision on Smith’s failure to establish extraordinary and compelling circumstances
justifying his release. Thus, the court’s reference to USSG § 1B1.13, p.s., does not call
into question the propriety of its decision.

                                              2